 Case 2:16-cv-05376-DSF-PLA Document 104 Filed 03/19/20 Page 1 of 4 Page ID #:1302



1    DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
2    MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
3    JOSHUA SOHN, Trial Attorney
     JONATHAN BAUM, Trial Attorney
4    BARBARA LEVY, Trial Attorney
     Criminal Division
5    United States Department of Justice
        1400 New York Avenue, N.W., 10th Floor
6       Washington, D.C. 20530
        Telephone: (202) 514-1263
7       Email: Woo.Lee@usdoj.gov

8    NICOLA T. HANNA
     United States Attorney
9    STEVEN R. WELK
     Assistant United States Attorney
10   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (CBN: 274184)
     MICHAEL R. SEW HOY (CBN: 243391)
11   Assistant United States Attorneys
     Asset Forfeiture Section
12      312 North Spring Street, 14th Floor
        Los Angeles, California 90012
13      Telephone: (213) 894-3391/3314
        Facsimile: (213) 894-0142
14      Email: John.Kucera@usdoj.gov
               Michael.R.Sew.Hoy@usdoj.gov
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA
17
                                  UNITED STATES DISTRICT COURT
18
19                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

20   UNITED STATES OF AMERICA,                     No. CV 16-5376-DSF (PLAx)

21                  Plaintiff,                     DECLARATION OF DAVID KETTEL IN
                                                   SUPPORT OF JOINT EX PARTE
22                           v.                    APPLICATION TO AMEND ORDER FOR
                                                   INTERLOCUTORY SALE AND
23   REAL PROPERTY LOCATED IN NEW                  SUBSTITUTE RES
     YORK, NEW YORK,
24                                                 [FILED UNDER SEAL PURSUANT TO
                     Defendant.                    ORDER OF THE COURT DATED MARCH
25                                                 18, 2020]
26
27
     //
28

     1199660.1/08000.05001                     1
 Case 2:16-cv-05376-DSF-PLA Document 104 Filed 03/19/20 Page 2 of 4 Page ID #:1303



1
                             DECLARATION OF DAVID A. KETTEL
2
            I, DAVID A. KETTEL, declare as follows:
3
            1.      I am an active member of the Bar of the State of
4
     California and Of Counsel to Theodora Oringher PC, attorneys of
5
     record for claimant Board of Managers of the Walker Tower
6
     Condominium, a/k/a Residential Section of the Walker Tower
7
     Condominium (the “Board of Managers”).        I make this declaration
8
     based upon personal knowledge and, if called upon to do so, I
9
     could and would so testify.
10
            2.      I am former Assistant United States Attorney for the
11
     Central District of California.        While there, I worked first in
12
     the General Crimes and Complaints sections, then was assigned to
13
     the Asset Forfeiture section followed by the Organized Crime
14
     Drug Enforcement Task Force.
15
            3.      The Board of Managers has been my client since mid-
16
     2016.       In November of 2018, I personally visited the defendant
17
     real property and was given a tour of the empty penthouse by
18
     Penelope Marzulli, the President of the Board of Managers, and
19
     Eileen Shields, the Walker Tower Condominium on-site Property
20
     Manager from Douglas Elliman Property Management.         Ms. Marzulli
21
     and her husband own a unit in the Walker Tower Condominium.
22
     During the tour I observed ceiling cracks due to water damage
23
     and at least one non-functioning toilet. I also got a general
24
     sense that the defendant property generally needed all of its
25
     finishes upgraded.
26
            4.      I am executing this supplemental declaration in
27
     support of the joint ex parte application by the United States
28

     1199660.1/08000.05001                 2
 Case 2:16-cv-05376-DSF-PLA Document 104 Filed 03/19/20 Page 3 of 4 Page ID #:1304



1    (“Government”) and Board of Managers(together with the
2    Government, the “Movants”) to amend the order (“Interlocutory
3    Sale Order”) issued by the Court on July 3, 2019 for an
4    interlocutory sale of the real property located at 212 West 18th
5    Street, Unit PH1, New York, NY 10011 (Block 767, Lot 1556
6    located in Manhattan Borough) (“Defendant Real Property”),
7    pursuant to 18 U.S.C. §§ 981(g)(6) and 983(j).
8           5.      It is my understanding that there is an outstanding
9    offer to purchase the defendant real property for $2 million
10   less than the potential buyer’s last offer.         Both Ms. Marzulli,
11   who lives in the building, and Ms. Shields, whose office is
12   housed in the building, both told me they believe the offer is
13   reasonable given the current market conditions for high-end
14   properties in New York City.
15          6.      Emily Beare of CORE Real Estate is the listing agent
16   for the defendant real property.         Ms. Beare is an extremely
17   respected and experienced top-producing broker of luxury real
18   estate, and has represented many sellers of units in the Walker
19   Tower Condominium.       Based upon my representation of the Board of
20   Managers since 2016, I know that Ms. Beare has worked extremely
21   hard marketing the defendant property in order to maximize the
22   sale price, even before the Court issued the Interlocutory Sale
23   Order.
24   / /
25   / /
26
27
28

     1199660.1/08000.05001                3
 Case 2:16-cv-05376-DSF-PLA Document 104 Filed 03/19/20 Page 4 of 4 Page ID #:1305



1
2           I declare under penalty of perjury under the laws of the
3    United States of America that to the best of my knowledge the
4    foregoing is true and correct.
5           Executed March 18, 2020, in Rancho Mirage, California
6
                                     /s/ David A. Kettel
7                                    DAVID A. KETTEL
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     1199660.1/08000.05001              4
